t c summary opinion united_states tax_court robert j hartz shari l hartz petitioners v commissioner of internal revenue respondent robert j hartz petitioner v commissioner of internal revenue respondent docket nos 2730-01s filed date georg jensen for petitioners robert a varra for respondent dinan special_trial_judge these consolidated cases were heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petitions were filed the decisions to be entered are not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the - - internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined the following deficiencies in petitioners’ federal income taxes addition_to_tax and penalty for the respective taxable years sec_6651 a sec_6662 a docket no year deficiency addition_to_tax penalty dollar_figure dollar_figure -0- big_number -o- dollar_figure big_number -0- -0- unless otherwise indicated references to petitioner with respect to any taxable_year and any references to petitioners with respect to are references solely to petitioner robert j hartz the issues for decision are whether petitioners received unreported income in and whether petitioners are entitled to certain disallowed business_expense deductions in each year in issue and to an additional deduction for interest_expense in whether petitioners are entitled to deduct a loss on the disposition of purported business property in whether petitioner is liable for the sec_6651 addition_to_tax for failure_to_file timely his federal_income_tax return in and whether petitioners are liable for the sec_6662 accuracy-related_penalty for some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioners resided in hillsdale wyoming on the date the petitions were filed in these cases during the years in issue petitioner was engaged in the business of installing bleachers as a sole_proprietor petitioner filed an individual federal_income_tax return for taxable_year petitioners were married in and filed joint federal_income_tax returns in and unreported income with respect to petitioner’s sole_proprietorship petitioners reported business gross_income of dollar_figure in and dollar_figure in respondent determined that there was unreported business income of dollar_figure in and dollar_figure in the notices of deficiency include no details concerning the source of the unreported business income respondent also ‘petitioners generally do not dispute and we do not address those adjustments by respondent which favor petitioners although the parties addressed at trial the meal and entertainment expense deductions the adjustments with respect thereto are in petitioners’ favor and need not be addressed here adjustments to self-employment_income taxes and deductions therefor in each year in issue and to the earned_income_credit in are computational and will be resolved by the court’s holding on the issues in these cases q4e- determined that petitioner shari l hartz received unreported wage income of dollar_figure in gross_income generally includes all income from whatever source derived including compensation_for services and gross_income derived from business sec_61 and in his trial memorandum respondent argues as follows with respect to the unreported income gross_receipts of dollar_figure were reported for the year for hartz bleachers forms 1099-misc totaling dollar_figure were issued to hartz bleachers for the year respondent determined that the amount reported on the forms 1099-misc accurately reflected gross_income for hartz bleachers for gross_receipts of dollar_figure were reported for the year for hartz bleachers forms 1099-misc totaling dollar_figure were issued to hartz bleachers for the year books kept for hartz bleachers reported receipts of dollar_figure bank_deposits into accounts held by petitioners and hartz bleachers for the year totaled dollar_figure respondent determined that the correct amount of income was dollar_figure as shown on petitioners’ books_and_records for the year dollar_figure of the amount allowed by respondent as a deduction for compensation see discussion infra was for amounts hartz bleachers paid to petitioner shari l hartz respondent also determined that this amount should be reported as income by shari l hartz for no party presented reliable evidence concerning the correct amount of wage and business income in and although petitioner testified briefly concerning the business income the extent of his testimony was that he relied upon the forms in calculating the total amount of income in each year the forms - - were not introduced into evidence by petitioners or respondent but the amounts reflected on these forms for were stipulated by the parties because petitioners have not introduced any credible_evidence regarding the amount of unreported income determined by respondent petitioners ultimately bear the burden_of_proof with respect to this issue sec_7491 a rule a 476_f2d_502 10th cir affg in part and remanding in part tcmemo_1971_194 with regard to unreported income the taxpayer must prove that the determination is arbitrary or erroneous and if it does so the commissioner must satisfy the court as to the existence and amount of unreported income the nature of the business activity giving rise to respondent’s determination of unreported income is not in dispute both the unreported business income and the unreported wage income are connected to petitioner’s undisputed sole_proprietorship petitioners have presented no evidence refuting respondent’s determination or otherwise tending to show it to be arbitrary or erroneous we find that petitioners have failed to meet their burden and respondent asserts that the audit in this case began on date so the provisions of sec_7491 do not apply because sec_7491 does not alter the outcome however we need not decide whether its provisions are inapplicable in one or both of these cases -- - subject_to a concession by respondent sustain respondent’s determination with respect to the and unreported income business_expense deductions with respect to petitioner’s sole_proprietorship petitioners claimed the following deductions and respondent disallowed the respective portions thereof claimed disallowed claimed disallowed claimed disallowed travel dollar_figure dollar_figure dollar_figure dollar_figure legal fees big_number big_number dollar_figure dollar_figure depreciation big_number big_number big_number big_number car and truck big_number big_number big_number big_number big_number big_number rent big_number big_number contract labor wages big_number big_number while a taxpayer generally may deduct expenses_incurred in conducting a trade_or_business a taxpayer may not deduct personal family or living_expenses sec_162 sec_262 moreover a taxpayer generally must keep records sufficient to establish the amounts of the items reported on his federal_income_tax return sec_6001 sec_1_6001-1 e income_tax regs in the event that a taxpayer establishes that a deductible expense has been paid but is unable to substantiate the precise amount we generally may estimate the amount of the deductible expense bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the expense is of his own making -respondent concedes in the parties’ stipulation that the correct amount of business gross_income in is dollar_figure we accordingly find that petitioner had unreported business income of dollar_figure in that year - jj - 39_f2d_540 2d cir we cannot estimate a deductible expense however unless the taxpayer presents evidence sufficient to provide some basis upon which an estimate may be made 85_tc_731 furthermore sec_274 supersedes the cohan doctrine and prohibits estimating certain expenses 50_tc_823 affd 412_f2d_201 2d cir that section provides that unless the taxpayer complies with certain strict substantiation rules no deduction is allowable for travel_expenses for entertainment_expenses for expenses for gifts or with respect to listed_property listed_property includes passenger automobiles and other_property used as a means of transportation sec_280f to meet the strict substantiation requirements the taxpayer must substantiate the amount time place and business_purpose of the expenses sec_274 sec_1_274-5t temporary income_tax regs fed reg date with respect to the travel_expenses petitioners provided a summary document prepared in or listing various destinations and lengths of stay during this document was not prepared contemporaneously with the travel and does not meet the sec_274 requirement that business_purpose be documented with respect to the legal fees petitioners provided a summary document from the office of petitioners’ counsel --- - reflecting payments by petitioners of dollar_figure during the parties stipulated that in petitioners paid their counsel dollar_figure and paid various other legal expenses of dollar_figure however there is little evidence that these expenses were related to petitioner’s business to the contrary the office records and petitioner’s testimony indicate that the legal work was primarily related to the matter involving the winnebago discussed infra and was therefore personal in nature and nondeductible under sec_262 petitioner testified that a portion of the legal expenses was incurred for obtaining advice on whether filing for bankruptcy was necessary in order to continue his business activity certain bankruptcy-related legal expenses_incurred in connection with a business activity may be deductible as business_expenses see eg tarakci v commissioner tcmemo_2000_ however petitioners have not shown that any amount of the legal expenses they incurred was connected with petitioner’s business although a record for a dollar_figure billing refers to a matter involving ch presumably a reference to a chapter bankruptcy proceeding this amount was also billed as legal work for the personal winnebago lawsuit nothing indicates that there was any connection to petitioner’s sole_proprietorship with respect to depreciation the only evidence presented by petitioners was a copy of the supporting schedule which had been --- - attached to the return and which summarized the various items claimed thereon as sec_179 expenses and depreciation these items were a dodge truck dodge truck van file cabinet computer cabinet fax machine van engine and cargo trailer and tools no supporting documentation was provided showing when these items were purchased what their cost or other basis was or how the items were used in petitioner’s business at trial petitioner failed to provide any testimony regarding these or other substantiating details with respect to the car and truck expenses petitioner testified that the vehicles for which he claimed the deductions were used solely for business purposes and that he had other vehicles which he used for personal purposes he also partially relied upon the same reconstructed travel summary discussed supra however petitioner provided no substantiation of the amounts times places and business purposes of the car and truck expenses as required by sec_274 such as a contemporaneous mileage log at trial petitioners did not address specifically and did not provide substantiation for the disallowed rent expense deduction for petitioners briefly addressed the adjustments made to the contract labor expense deductions in each year in issue a -- - dispute exists between the parties concerning whether the expense is properly characterized as contract labor expense or wage expense subject_to employment_taxes although petitioners raised this as an issue in their petitions to this court the parties stipulated that respondent had not issued a notice_of_determination concerning this issue and that it is not currently before this court see sec_7436 as such only the amounts paid to the individuals in 1996--not the characterization of the payments----is at issue the amount of the payments was not addressed at trial however and nothing was produced to substantiate any such payments in excess of what respondent determined had been made petitioners have failed to substantiate any of the above alleged expenses as business_expenses deductible under sec_162 a sec_6001 sec_1_6001-1 e income_tax regs we therefore sustain respondent’s disallowance of the deductions therefor finally petitioner argues that he is entitled to an additional deduction which he claimed on an amended_return form which he filed for petitioner intended to use an amended_return to make a variety of changes to amounts of income and deductions reported on the original return these changes resulting in a reduction of petitioner’s reported adjusted_gross_income from dollar_figure to dollar_figure were not accepted by respondent and are not reflected in the notice_of_deficiency the only item appearing on the amended_return form which petitioner chose to pursue at trial was a claim for an additional deduction for business_interest expense of dollar_figure petitioner testified that the expense was incurred in connection with vehicles used for business purposes petitioner however provided no reliable substantiation that he incurred this expense in this amount or that the expense had a business_purpose consequently petitioner is not entitled to an additional business_expense deduction for sec_6001 sec_1 6001-l1 a e income_tax regs loss on disposition of business property on date petitioner and jeanie l melson ms melson jointly entered into an installment contract to purchase a winnebago the contract indicated that the winnebago was to be used primarily for personal family or household use the purchase_price of the winnebago was dollar_figure after applying a downpayment and incurring various costs and fees the total principal_amount financed under the contract was dollar_figure approximately to days after its purchase ms melson took the winnebago from petitioner’s possession the bank which financed the purchase of the winnebago sued petitioner for amounts due with respect thereto in and repossessed the vehicle from ms melson in petitioners claimed a deduction in for a loss of dollar_figure on the disposition of the winnebago respondent disallowed this deduction in full taxpayers generally are entitled to deduct from gross_income certain losses sustained during the taxable_year sec_165 however individual taxpayers may not deduct a loss unless the loss was incurred_in_a_trade_or_business or another activity entered into for profit or the loss arose from a casualty or from theft sec_165 petitioner testified that he purchased the winnebago solely for business purposes petitioner also testified that in the to days in which he had access to the vehicle he used it for one business trip and had transferred all of his business files into a filing cabinet located in it causing him to lose the files when the winnebago was taken by its co-owner we do not accept petitioner’s testimony that the winnebago was to be used solely for business purposes the contract indicated that the winnebago was for personal_use and the winnebago was financed jointly with ms melson who subsequently took possession of it solely for her own purposes furthermore petitioner did not indicate how the winnebago would have been used in his business we find that the use of this vehicle was personal in nature and not connected with petitioner’s business thus any losses related thereto are not deductible as a business loss sec_165 petitioners have not argued that any loss relating to - - the winnebago was the result of theft so we need not address any issues of amount or timing see sec_165 e h sec_665l a addition_to_tax petitioner’s individual federal_income_tax return for taxable_year was dated date postmarked date and received by the internal_revenue_service on date the return showed a tax_liability of dollar_figure and stated that no payments had been made to satisfy that liability respondent determined that petitioner is liable for an addition_to_tax under sec_6651 for for failure_to_file a return by the prescribed date sec_6651 imposes an addition_to_tax equal to percent of the amount_required_to_be_shown_as_tax on a return for each month or fraction thereof past the prescribed due_date in which the return is not filed not to exceed a total of percent generally the amount of the addition_to_tax under sec_6651 is reduced by the amount of any addition_to_tax imposed under sec_6651 which relates to failure to pay the tax shown on a return by the prescribed date with respect to each month in which both are otherwise applicable sec_6651 a taxpayer may avoid the addition_to_tax under sec_6651 if he establishes that the failure_to_file is due to reasonable_cause and not due to willful neglect reasonable_cause requires the taxpayer to demonstrate that he exercised ordinary business care and prudence and was nonetheless unable to file a return within the prescribed time 469_us_241 willful neglect means a conscious intentional failure or reckless indifference id pincite although respondent bears the burden of production with respect to this addition_to_tax petitioner ultimately bears the burden_of_proof sec_7491 rule a it is clear that petitioner did not file a return for taxable_year until date petitioner did not attempt to explain the failure_to_file and provided no indication that he had reasonable_cause therefor we sustain respondent’s determination that petitioner is liable for the addition_to_tax under sec_6651 a sec_6662 accuracy-related_penalty respondent determined that petitioners are liable for an accuracy-related_penalty under sec_6662 for with respondent applied a percent rate to the total amount of tax required to be shown on petitioner’s return dollar_figure and offset the resulting amount by a previously assessed sec_6651 addition_to_tax of dollar_figure see sec_6665 respondent presumably had previously assessed a sec_6651 a addition_to_tax as well see id sec_6651 -- - respect to the underpayment resulting from the total amount of the deficiency in that year sec_6662 imposes a 20-percent penalty on the portion of an underpayment attributable to any one of various factors one of which is any substantial_understatement_of_income_tax sec b a substantial_understatement_of_income_tax exists if the amount of the understatement exceeds the greater of dollar_figure or percent of the tax required to be shown on the return sec_6662 a generally the amount of an understatement is reduced by the portion of the understatement which is attributable to either the tax treatment of any item for which there is or was substantial_authority or any item with respect to which a the relevant facts were adequately disclosed on the return or on a statement attached to the return and b the taxpayer had a reasonable basis for the tax treatment thereof sec_6662 b sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most -- - important factor is the extent of the taxpayer’s effort to assess his proper tax_liability for the year id petitioners made a substantial_understatement of tax on their return they have failed to produce books_and_records or to otherwise show the method used to arrive at the amounts of the deductions and income which were reported based on the record before us we find petitioners have not established that they had substantial_authority or a reasonable basis for the items in question nor have they established that there was reasonable_cause for the underpayment or that they acted in good_faith with respect to the underpayment consequently we sustain respondent’s determination that petitioners are liable for the sec_6662 accuracy-related_penalty for reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decisions will be entered for respondent in docket no 2730-01s and under rule in docket no 2731-01s
